Bigelow, J.
The insolvent’s rights were fixed by the state of the record at the expiration of the six months. If he then had the assent of the requisite proportion of the creditors whose claims appeared to be proved upon the record, he was entitled to his discharge; he has no means, except the record, of knowing what claims are legally proved; nor could his rights be affected by a subsequent amendment of the record. Any other rule would work great injustice to him; for he may, by relying on the record, have been prevented from obtaining the assent of other creditors within the six months.

Decree reversed.